Case: 2:19-cv-04978-ALM-EPD Doc #: 34 Filed: 08/03/20 Page: 1 of 7 PAGEID #: 155




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

RESTORATION HARDWARE, INC.,                      :
et al.,                                          :   Case No. 2:19-cv-4978
         Plaintiffs,                             :
                                                 :   Chief Judge Algenon L. Marbley
        v.                                       :
                                                 :   Chief Magistrate Judge Deavers
                                                 :
BUNGALOW HOME, LLC.,                             :
                                                 :
               Defendant.
                                     OPINION & ORDER

        This matter is before the Court on Plaintiffs’ Restoration Hardware, Inc. and RH US, LLC.,

(collectively “RH”), Motion to Dismiss Defendant’s Counterclaims pursuant to Federal Rule of

Civil Procedure 12(b)(6). (ECF No. 20). RH asks this Court to dismiss all five of the Defendant’s

counterclaims for failure to state a claim upon which relief may be granted. For the reasons set

forth herein, RH’s Motion is GRANTED in part and DENIED in part.

                                      I.     BACKGROUND

        Plaintiff Restoration Hardware, Inc., is a Delaware corporation whose principal place of

business is located in Corte Madera, California. (ECF No. 1 ¶ 2). Plaintiff RH US, LLC., is a

Delaware limited liability company with its principal place of business is also located in Corte

Madera, California. (Id. ¶ 3). RH is a luxury brand in the home furnishing market that designs,

manufactures and sells a variety of home furnishings, including furniture, lighting, bed, bath,

hardware and other products. (Id. ¶ 8). RH has used the brand BUNGALOW in connection with

the sale of home furnishings including furniture, lighting, bed, bath, hardware, and other products

since at least 1995. (Id. ¶ 11). RH also has ten federal registrations for the BUNGALOW mark.

(Id. ¶ 12).




                                                1
Case: 2:19-cv-04978-ALM-EPD Doc #: 34 Filed: 08/03/20 Page: 2 of 7 PAGEID #: 156




       Defendant Bungalow Home, LLC., is an Ohio limited liability company with its principal

place of business in Columbus, Ohio. (ECF No. 14 ¶ 7). Bungalow Home sells furniture and

provides design and decorating services to clients for use at their homes and businesses through

their physical retail locations and online. (Id. ¶¶ 9,10). Since 2015, Bungalow Home has used

bungalowhome.com to facilitate online sales, marketing, blogging and all things associated with

the sale of home furnishings. (Id.).

       On November 11, 2019, RH filed suit alleging trademark infringement and unfair

competition arising from the Bungalow Home’s use of the BUNGALOW mark in commerce in

connection with the marketing, sale and distribution of home furnishings that it alleges were

substantially similar to those offered by RH under its BUNGALOW mark. (ECF No. 1 ¶ 1). On

December 27, 2019, Bungalow Home filed their answer to RH’s complaint which included five

counterclaims. (ECF No. 14). Counts One, Two, and Three of Bungalow Home’s counterclaims

were for Declaratory Judgment of Non-Violation, Count Four was for Declaratory Judgement of

Non-Infringement, and Count Five was Unfair Competition. (Id.). Plaintiff now move to dismiss

all of Defendant’s counterclaims for failure to state a claim. (ECF No. 20).

                                 II.    STANDARD OF REVIEW

       The Court may dismiss a cause of action under Federal Rule of Civil Procedure 12(b)(6)

for “failure to state a claim upon which relief can be granted.” A motion to dismiss under Rule

12(b)(6) for failure to state a claim “is a test of the plaintiff’s cause of action as stated in the

complaint, not a challenge to the plaintiff’s factual allegation.” Golden v. City of Columbus, 404

F.3d 950, 958-59 (6th Cir. 2005). The court must construe the claim in the light most favorable to

the non-moving party. Total Benefits Planning Agency, Inc. v. Anthem Blue Cross & Blue Shield,

552 F.3d 430,434 (6th Cir. 2008). The Court cannot dismiss a claim for failure to state a claim




                                                 2
Case: 2:19-cv-04978-ALM-EPD Doc #: 34 Filed: 08/03/20 Page: 3 of 7 PAGEID #: 157




“unless it appears beyond doubt that the [non-moving party] can prove no set of facts in support

of his claim which would entitle him to relief.” Mayer v. Mylod, 988 F.2d 635, 638 (6th Cir. 1993).

This Court is not required, however, to accept as true mere legal conclusions unsupported by

factual allegations. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L.Ed.2d 868 (2009).

The complaint must contain “enough facts to state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim bears facial plausibility “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft, 556 U.S. at 678 (2009).

                                         III.   ANALYSIS

                     A. Counterclaims Counts 1-4 – Declaratory Judgment

       RH argues that Defendant’s declaratory judgment counterclaims for non-violation and

noninfringement should be dismissed because they are “mirror images” of RH’s claims, and

“involve the same factual and legal issues” as RH’s claims. (ECF No. 20 at 4). Bungalow Home

responds that counterclaims should not be dismissed when a counterclaim questions the validity

of a trademark or copyright. (ECF No. 23 at 3-4).

       A counterclaim can be dismissed for redundancy when “there is a complete identity of

factual and legal issues between the complaint and the counterclaim.” Malibu Media, LLC v. Doe,

No. 2:14-CV-821, 2015 WL 471010, at *1 (S.D. Ohio Feb. 4, 2015) (quoting Principal Life Ins.

Co. v. Lawrence Rucker 2007 Ins. Tr., 674 F.Supp.2d 562 (D. Del. 2009)). If defendant’s

counterclaim is for a judgment declaring the plaintiff’s intellectual property invalid, the

counterclaim is not considered redundant because only adjudicating on plaintiff’s infringement

claim could leave defendant in fear of future actions. Dominion Elec. Mfg. Co. v. Edwin L.

Wiegand Co., 126 F.2d 172, 175 (6th Cir. 1942). Consistent with the Sixth Circuit’s holding in




                                                3
Case: 2:19-cv-04978-ALM-EPD Doc #: 34 Filed: 08/03/20 Page: 4 of 7 PAGEID #: 158




Dominion, district courts within this Circuit have held that declaratory judgment counterclaims for

non-infringement and invalidity are sufficient independent claims to survive dismissal under Rule

12(b)(6). See Am. Energy Corp. v. Am. Energy Partners, LP, No. 2:13-CV-886, 2015 WL 881519,

at *3 (S.D. Ohio Mar. 2, 2015) (the Court does not strike counterclaims “if they serve a useful

purpose,” and determining the validity of a trademark serves such a purpose); See also Riding

Films, Inc. v. White, No. 2:13–CV–00046, 2014 WL 3900236, at 3 (S.D. Ohio Aug. 11, 2014)

(finding that defendant was entitled to bring counterclaims for declaratory judgment because it

“provided factual allegation to support a plausible claim that Plaintiff’s copyright [was] invalid”

when it alleged that plaintiff was not the rightful owner of the disputed copyright).

       Bungalow Home claims that: (1) the alleged mark is generic; (2) the alleged mark lacks

distinctiveness and secondary meaning; (3) the alleged mark has not been subject to bona fide use

and/or has been abandoned; (4) the alleged mark is invalid due to unclean hands and non-use in

the ordinary course of trade or commerce; (5) the alleged mark was defectively assigned and/or

assigned in an untimely way; and (6) the alleged mark is subject to the defenses listed in 15 U.S.C.

§1115. (ECF No. 14 at 4, 5, 8, 9). This Court recognizes that if Bungalow Home receives a

noninfringement verdict, their allegation of an invalid trademark against RH would not necessarily

be adjudicated. Furthermore, by allowing the counterclaims, the public can be made aware of

whether RH has a valid trademark for the BUNGALOW mark. See Am. Energy Corp., 2015 WL

881519, at *3 (S.D. Ohio Mar. 2, 2015). Therefore, the Court finds Defendant has sufficiently

alleged that RH’s BUNGALOW mark is invalid to survive the dismissal of Counterclaims 1-4 for

declaratory judgment.




                                                 4
Case: 2:19-cv-04978-ALM-EPD Doc #: 34 Filed: 08/03/20 Page: 5 of 7 PAGEID #: 159




                          B. Counterclaim Count 5 – Unfair Competition

       In Count 5 of Defendant’s counterclaims, Defendant alleges that RH engaged in unfair

competition in violation of Ohio common law. (ECF No. 14 at 11-12). Plaintiff RH argues that

Bungalow Home’s unfair competition claim should be dismissed because it fails plausibly to plead

that RH’s litigation is objectively baseless. (ECF No. 20 at 8). Plaintiff also maintains it is shielded

from liability by the Noerr-Pennington doctrine. (Id. at 7).

       “Ohio common law recognizes a claim for unfair competition based on malicious

litigation.” Ashley Furniture Indus., Inc. v. Am. Signature, Inc., No. 2:11-CV-427, 2015 WL

12999664, at *3 (S.D. Ohio Mar. 12, 2015) (quoting All Metal Sales, Inc. v. All Metal Source,

LLC, No. 1:10-cv-2343, 2011 WL 867020, at *2 (N.D. Ohio Mar. 11, 2011)). “To successfully

establish an unfair competition claim based upon legal action, a party must show that the legal

action is objectively baseless and that the opposing party had the subjective intent to injure the

party’s ability to be competitive.” Id. (quoting Am. Chem. Soc. v. Leadscope, Inc., 133 Ohio St. 3d

366, 367 (Ohio Sup. Ct. 2012)).

       The Noerr-Pennington doctrine provides private parties with immunity from anti-trust

liability when they are petitioning for government action. See Eastern Railroad Presidents

Conference v. Noerr Motor Freight, Inc., 365 U.S. 127 (1961); Mine Workers v. Pennington, 381

U.S. 657 (1965). Courts, including the Sixth Circuit, have extended the Noerr-Pennington doctrine

to anti-competition claims in trademark cases, such that trademark owners are protected against

anti-competition claims that arise from their use of legal proceedings to enforce their rights. See

Campbell v. PMI Food Equip. Gp., Inc., 509 F.3d 776, 790 (6th Cir. 2007) (“[a]lthough the Noerr-

Pennington doctrine was initially recognized in the antitrust field, the federal courts have by

analogy applied it to claims brought under both state and federal laws, including common law




                                                   5
Case: 2:19-cv-04978-ALM-EPD Doc #: 34 Filed: 08/03/20 Page: 6 of 7 PAGEID #: 160




claims of tortious interference”). The doctrine contains a narrow exception in which immunity

does not apply to sham lawsuits filed for the purpose of interfering with competition. Ashley

Furniture Indus., 2015 WL 12999664, at *4 (citing Static Control Components, Inc. v. Lexmark

Intern., Inc., 697 F.3d 387, 408 (6th Cir. 2012)). To constitute sham litigation, “the lawsuit must

be objectively baseless in the sense that no reasonable litigant could realistically expect success on

the merits.” Prof’. Real Estate Investors, Inc. v Columbia Pictures Indus., Inc., 508 U.S. 49, 60-

62 (1993) (quoting Noerr, 365 U.S. at 144); City of Columbia v. Omni Outdoor Advertising, Inc.,

499 U.S. 365, 380 (1991).

       Both Ohio common law of unfair competition and the Noerr-Pennington exception from

immunity require this Court to assess whether the lawsuit filed against Defendant is objectively

baseless. Ashley Furniture Indus., 2015 WL 12999664, at *4 (“[a]n Ohio common law claim of

unfair competition based on the filing of a sham lawsuit requires the party advancing the claim to

plausibly plead that the lawsuit was objectively baseless… Similarly, a claimant must show the

lawsuit against it was objectively baseless in order to defeat Noerr-Pennington immunity under

the sham litigation exception”). Thus, the Court “must examine whether [Defendant] has

adequately pleaded [Plaintiffs’] lawsuits are objectively baseless in connection with both grounds

for dismissal.” Id.

       This Court finds that RH, as the owner of ten federal trademark registrations for the

BUNGALOW mark, had a good faith basis to file suit for trademark infringement. See

Ancestry.com Operations, Inc. v. DNA Diagnostics Ctr., Inc., No. 1:15-CV-737, 2016 WL

3999315, at *4 (S.D. Ohio July 26, 2016) (finding that Ancestry filed suit in good faith due to its

belief that defendant was using its registered mark in advertisements causing brand confusion for

customers). Bungalow Home has not pled facts sufficient plausibly to infer that a reasonable




                                                  6
Case: 2:19-cv-04978-ALM-EPD Doc #: 34 Filed: 08/03/20 Page: 7 of 7 PAGEID #: 161




litigant, in RH’s position, would not expect a favorable outcome in a trademark suit where the

litigant owned multiple federal trademark registrations for the alleged infringed on mark. See id.

Thus, Bungalow Home fails to demonstrate the lawsuit RH filed against it was objectively

baseless. Because Bungalow Home has failed to state a claim under Ohio’s unfair competition

doctrine and, for the same reasons, cannot show RH’s lawsuit falls into the narrow “sham

litigation” exception to the Noerr-Pennington immunity doctrine, Bungalow Home’s unfair

competition claim is hereby dismissed.

                                      IV.     CONCLUSION

       For the reasons stated above, Plaintiffs’ Restoration Hardware, Inc.’s and RH US, LLC.,

Motion to Dismiss Defendant’s Counterclaims is GRANTED in part with respect to Count Five

and DENIED in part with respect to Counts One through Four. Count Five of Defendant’s

Counterclaims is hereby DISMISSED.

       IT IS SO ORDERED.



                                                       _________              __
                                             ALGENON L. MARBLEY
                                             CHIEF UNITED STATES DISTRICT JUDGE
DATE: August 3, 2020




                                                7
